Citation Nr: 1500977	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from May 1973 to April 1974, from August 12, 1975 to September 16, 1975, and from May 1976 to September 1976.  He also served on active duty from March 1977 to October 1977, but this period was voided due to misconduct-fraudulent entry and was not considered valid for compensation benefit purposes.  38 C.F.R. § 3.14, see also VAOPGPREC 16-1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.  

In January 2013 and May 2014, the Board remanded the issue on appeal for further evidentiary development.  In May 2014, the Board instructed the RO to obtain disability records from the Social Security Administration (SSA).  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Disability records from the SSA were added to the claims file after the VA examiner rendered his opinions.  The SSA records include some VA treatment records as well as the results of two mental health assessments from 2002.  These records could potentially affect the examiner's opinion.    

Therefore, because the VA examiner did not have access to the Veteran's complete medical records when he rendered his opinions, an addendum opinion should be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the entire claims file to the examiner who provided the December 2009 and April 2013 VA opinions, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must indicate that a review of the claims file was made.  The examiner should then opine as to whether, in light of the additional evidence, it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to service.  The rationale for all opinions expressed should be fully detailed. 

2.  After completing the requested actions, the claim for service connection for an acquired psychiatric disorder should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




